DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 11.24/2019 has been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (U.S. Patent No. 7,804,070) hereinafter “Pan” in view of Izatt et al. (U.S. Publication No. 2003/0004412) hereinafter “Izatt”.
Regarding claim 1, Pan discloses an optical tomography device [see abstract of Pan] comprising: 
a carrier base [round base 161 in together with the fiber fastener bases 162 correspond to the carrier base; see column 3, lines 13-15 and FIG. 3] having a through hole [see FIG. 2A; the round hole in the middle of the base 161] configured to hold an object to be examined [see FIG. 5; the patient’s breast is held for examination in the hole of the base 161]
a plurality of slide rails disposed on the carrier base and the slide rails extending toward the through hole; [track 1621 on each portion of the base (i.e. element 161); see column 3, lines 19-23 and FIG. 3 (the rails extend towards the center hole of the base 161]
a plurality of sliding assembles [connecting parts 163; see FIG. 3 and column 3, lines 19-22] each of the sliding assemblies comprising: 
a sliding block slidably the connecting part 163 is comprised of a sliding block (main block) that slides on the rail] connected to a corresponding one of the slide rates [each sliding block is connected to a corresponding sliding rail 1621; see FIG. 2a and 3] and the carrier base [see FIG. 3; the sliding block is connected to the base through the rail which is mounted on a portion of the base (i.e. fiber fastener 162)], the sliding block having a first restriction portion;
a guiding rod [actuating wire 181; see column 3, lines 47-55] slidably connected to the sliding block [see FIG. 3 and column 3, lines 50-58] and having a second restriction portion; 
an elastic component configured to be deformed.[spring 183; see FIG. 3 and column 3, lines 55-60]
a plurality of optical channel members respectively coupled with the guiding rod of the sliding assemblies.[fiber 16 is running along the actuating wire 181; see column 3, lines 48-58]  
Pan does not disclose that the sliding block including a first restriction portion, and the guiding rod has a second restriction portion and the elastic component is configured to be deformed while being pressed by the first and second restriction portions.
Izatt, directed towards an OCT system with various optical components [see abstract of Izatt] further discloses a sliding block [optical connection housing 83; see FIG. 10 and [0195]; the optical connection housing 83 rotates by the stepping motor 181; which means it “slides” in a radial path] including a first restriction portion [rotation stopper projection 105; see FIG. 10 and the annotated image below], and a guiding rod [ferrule 82; see FIG. 10 and [0192]] has a second restriction portion [the projection of the Ferrule 82; see annotated image below and FIG. 10]; and an elastic component [spring 85; see Fig. 10 and [0192]] is configured to be deformed while being pressed by the first and second restriction portions.[see FIG. 10 and the annotated image below]

    PNG
    media_image1.png
    715
    1045
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the optical tomography device of Pan further and make the sliding block include a first restriction portion, and make the guiding rod include a second restriction portion and make the elastic component such that it can be deformed while being pressed by the first and second restriction portions according to the teachings of Izatt in order to restrict the movements of the guiding rod and prevent sudden and excess movements of the fiber in either forward and backward directions.
   Regarding claim 2, Pan discloses all the limitations of the device of claim 1 [see rejection of claim 1 above]
Pan does not disclose a third restriction portion, the guiding rod is configured to penetrate the first and third restriction portions, and slidably connected with the first and third restriction portions 
 Izatt further discloses that the sliding block has a third restriction portion [see FIG. 10 and the annotated image above showing the third restriction portion], the guiding rod is configured to penetrate the first and third restriction portions, and slidably connected with the first and third restriction portions.  [see annotated image above and FIG. 10; the guiding rod (grey) slides through the first and third restriction portions of the sliding block (black)]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the optical tomography device of Pan further and make the sliding block include a third restriction portion, wherein the guiding rod is configured to penetrate the first and third restriction portions and slidably connected with the first and third restriction portions according to the teachings of Izatt in order to properly retrain the spring between the two restriction portions of the sliding block and prevent and damp sudden movements of the fiber back and forth.
Regarding claim 3, Pan discloses all the limitations of the device of claim 1 [see rejection of claim 1 above]
Pan does not disclose that the sliding block has an inner cavity to accommodate the elastic component.
Izatt further discloses that the sliding block has an inner cavity to accommodate the elastic component.  [see FIG. 10 and the annotated image above; the sliding block (black) has a cavity which holds the spring (i.e. the elastic component)]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the optical tomography device of Pan further and configure the sliding block to have an inner cavity to accommodate the elastic component according to the teachings of Izatt in order to provide a housing for the spring component.
Regarding claim 4, Pan discloses all the limitations of the device of claim 1 [see rejection of claim 1 above]
Pan does not disclose that the sliding block has a guiding slot communicated with the inner cavity and a protruding member slidably connected within the guiding slot.
Izatt further discloses that sliding block has a guiding slot communicated with the inner cavity [see FIG. 10 and the annotated image above identifying the guiding slot] and the guiding rod has a protruding member [the second restriction section is the protruding member; see annotated image above] slidably connected within the guiding slot [the second restriction section slides relative to the guiding slot; see FIG. 10 and FIG. above].  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the optical tomography device of Pan further and configure the sliding block to have a guiding slot communicated with the inner cavity and a protruding member slidably connected with the guiding slot according to the teachings of Izatt in order to allow for the guiding rod and the fiber within to slide through the sliding block with ease.
Regarding claim 5, Pan discloses all the limitations of the device of claim 1 [see rejection of claim 1 above]
Pan does not disclose that the guiding slot is configured to extend toward the through hole.  
Izatt further disclose that guiding slot is configured to extend toward the through hole.[see FIG. 10 and the image above; the guiding slot ends in the through hole, therefore it extends towards it in its distal end]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the optical tomography device of Pan further and configure the guiding slot to extend toward the through hole according to the teachings of Izatt in order to provide a slidable exiting slot for the fiber of the device.
Regarding claim 6, Pan further disclose that each of the sliding assemblies further comprises a fastener [fiber fastener 162; see column 3, lines 13-25 and FIG. 3] disposed at an end of the guiding rod that is immediately-adjacent to the through hole, the fastener has a position hole to detachably hold a corresponding one of the optical channel member.[see FIG. 3 and column 3, lines 12-30; the fastener 162 holds the fiber through the hole at the end of the guiding rod] 
Regarding claim 7, Pan further discloses that the elastic component is a spring disposed around the guiding rod.[see column 3, lines 55-63 and FIG. 3 of Pan]
Pan does not disclose that the spring is between the first and second restriction portions. 
Izatt, further discloses a first restriction portion [rotation stopper projection 105; see FIG. 10 and the annotated image above], a second restriction portion [the projection of the Ferrule 82; see annotated image above and FIG. 10]; and a spring [spring 85; see Fig. 10 and [0192]] configured between the first and second restriction portions.[see FIG. 10 and the annotated image above]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the optical tomography device of Pan further and make the sliding block include a first restriction portion, and make the guiding rod include a second restriction portion and make the spring between the first and second restriction portions according to the teachings of Izatt in order to restrict the movements of the guiding rod and prevent sudden and excess movements of the fiber in either forward and backward directions.
Regarding claim 8, Pan further discloses a plurality [each carrier base has one sensor; see FIG. 2] of distance sensors [sensor 1623/1713; see column 3, lines 20-30] disposed on the carrier base [see FIG. 4 of Pan], the at least one sliding assembly is disposed radially relative to the through hole [the sliding assembly runs through the through hole and therefore is disposed radially relative to the through hole; see FIG. 3] , each distance sensor is configured to detect a moving distance of a corresponding one of the at least one sliding assembly. [see column  3, lines 38-48 of Pan] 
Regarding claim 9, Pan further discloses a plurality of blocking boards [fiber fasteners 162; see FIG. 2A], each blocking board is disposed at an end of the guiding rod that is remote from the through hole [see FIG. 2A; the fastener 162 is away from the through hole 163], each distance sensor is configured to detect a moving distance of a corresponding one of the blocking boards [column 3, lines 20-30 of Pan]  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (U.S. Patent No. 7,804,070) hereinafter “Pan” in view of Izatt et al. (U.S. Publication No. 2003/0004412) hereinafter “Izatt” as applied to claim 1 above, and further in view of Gulsen et al. (“Design and implementation of a multi-frequency near-infrared diffuse optical tomography system”, J. of Bio. Opt. 11(1), Feb, 2006) hereinafter “Gulsen”.
Regarding claim 10, Pan as modified by Izatt further discloses that the each of the optical channel members has a first end and a second end [see FIG. 3 of Pan; the optical fiber 181 has two ends], the first end is configured to contact the object to be examined [see column 4, line 44-45  of Pan discloses direct contact between the fiber and the object to be imaged], 
Pan as modified by Izatt does not disclose that the optical tomography device further comprises a plurality of optical sensors coupled with the second end of the optical channel member and a processor.
Gulsen, directed towards a NIR optical tomography system [see abstract of Gulsen] further discloses that the optical tomography device further comprises: 
a plurality of optical sensors each optically coupled with the second end of a corresponding one of the at least one optical channel member [see page 2, right column, lines 4-10 and FIG. 1]; and 
a processor [computer; see page 2, right column, last 6 lines] configured to:
 receive a plurality of optical signal data via the optical sensors; [see page 3, left column, lines 5-10]
generate a profile of the object to be observed according to the moving distance; and [see page 8, right column, lines 5-10]
 generate a reconstructed optical image according to the profile and the optical signal data [see FIG. 7 including its caption]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the optical tomography device of Pan as modified by Izatt further and configure the optical tomography device further to comprise a plurality of optical sensors coupled with the second end of the optical channel member  and a processor according to the teachings of Gulsen in order to process the data received by the sensors and arrive at a final image of the object.

Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive. 
With regards to the U.S.C. rejection of claim 1 over Pan and Izatt, the applicant has argued that the added amendments could not be thought with Pam. Specifically, the applicant has argued that if we take the C-shape holder to be the base which then includes a hole for examination in the center, Pan does not disclose “a sliding block slidably connected to a corresponding one of the slide rail and the carrier base”. 
In response, the examiner notes that in the current rejection both the C-shape holder 161 along with the plurality of fiber fasteners 162 are taken to be the carrier base. therefore, since the sliding block is mounted on the track of the fiber fastener 162, it is connected to the fiber fastener (i.e. part of the base) through the track.
With regards to the secondary reference Izatt, the applicant has further argued that Izatt also fails to show that the sliding block is slidably connected to the carrier base.
In response, the examiner notes that the limitation requiring the sliding block being slidably connected to the carrier base is already thought by Pam, and therefore, Izatt is not relied upon to show connection of the slidable block to the carrier base. Izatt is merely used to show the projection elements and the spring as being parts of the sliding block. Further, the claim does not require that the sliding block be necessarily sliding on a linear path. Since the sliding block of Izatt is rotating by the stepping motor (see [0195] of Izatt) it is sliding on a radial path and reads on the language of the claim.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 10 am-2 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marjan Saboktakin/
Examiner, Art Unit 3793

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793